 



EXECUTION VERSION
AMENDMENT AGREEMENT
     AMENDMENT AGREEMENT, dated as of November 27, 2006 (this “Agreement”),
among SPIRIT AEROSYSTEMS, INC. (f/k/a MID-WESTERN AIRCRAFT SYSTEMS, INC.), a
Delaware corporation (the “Borrower”); SPIRIT AEROSYSTEMS HOLDINGS, INC. (f/k/a
MID-WESTERN AIRCRAFT SYSTEMS HOLDINGS, INC.), a Delaware corporation (the
“Parent Guarantor”); ONEX WIND FINANCE LP, a Delaware limited partnership;
SPIRIT AEROSYSTEMS INTERNATIONAL HOLDINGS, INC., a Delaware corporation, as
Guarantor; SPIRIT AEROSYSTEMS FINANCE, INC., a Delaware corporation, as
Guarantor; ONEX WIND FINANCE LLC, a Wyoming limited liability company, as
Guarantor; 3101447 NOVA SCOTIA COMPANY, a Nova Scotia unlimited liability
company, as Guarantor; CITICORP NORTH AMERICA, INC., as Administrative Agent;
the lending institutions and other Persons with a Commitment under the Second
Amended and Restated Credit Agreement (as defined below) (the “Lenders”);
CITIGROUP GLOBAL MARKETS INC., as Sole Lead Arranger and Bookrunner; THE BANK OF
NOVA SCOTIA and ROYAL BANK OF CANADA, as Co-Arrangers and as Co-Syndication
Agents; THE BANK OF NOVA SCOTIA, as Issuing Bank; and EXPORT DEVELOPMENT CANADA
and CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC, as Co-Documentation Agents.
W I T N E S S E T H:
     WHEREAS, the Borrower, Onex Wind Finance LP (the “Additional Borrower”),
through the lending institutions from time to time party thereto as Lenders (the
“Original Lenders”), Citicorp North America, Inc., as Administrative Agent;
Citigroup Global Markets Inc., as Sole Lead Arranger and Bookrunner; The Bank of
Nova Scotia and Royal Bank of Canada, as Co-Arrangers and as Co-Syndication
Agents; The Bank of Nova Scotia, as Issuing Bank; and Export Development Canada
and Caisse de dépôt et placement du Québec, as Co-Documentation Agents for the
Original Lenders, entered into that certain Credit Agreement, dated as of
June 16, 2005 (as amended by that certain Amended and Restated Credit Agreement,
dated as of July 20, 2005, and as further amended, supplemented, or otherwise
modified prior to the date hereof, the “Original Credit Agreement”), pursuant to
which the Original Lenders made certain loans and other extensions of credit to
the Borrower;
     WHEREAS, the Obligations (as defined in the Original Credit Agreement,
hereinafter the “Original Obligations”) of the Borrower and the other Loan
Parties under the Original Credit Agreement and the other Loan Documents (as
defined in the Original Credit Agreement, hereinafter the “Loan Documents”) are
secured by certain collateral (hereinafter the “Original Collateral”) and are
guaranteed or otherwise benefited by the Loan Documents;
     WHEREAS, immediately prior to the effectiveness of the Second Amended and
Restated Credit Agreement and the consummation of the Exchange (as defined
below), WLLC (as defined in the Original Credit Agreement) will issue shares of
its preferred stock (the “WLLC Preferred Stock Issuance”) to NSULC (as defined
in the Original Credit Agreement) in satisfaction of all obligations under the
loans made by NSULC to WLLC on the Original Effective Date as described in the
definition of Transactions (as defined in the Original Credit Agreement) (the
“NSULC Loan Repayment”), and thereafter pursuant to Section 10.19 of the
Original Credit Agreement, the Additional Borrower shall assign to the Borrower,
and the Borrower shall assume from the Additional Borrower by novation (the
“Additional Borrower Assignment”), all rights and obligations of the Additional
Borrower under the Loan Documents pursuant to the Assignment Agreement dated as
of the date hereof among the Borrower, the Additional Borrower, the other Loan
Parties and the Administrative Agent (the “Assignment Agreement”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, Borrower intends to repay in full and terminate the Seller Loan
Documents (as defined in the Original Credit Agreement) on the date that this
Agreement becomes effective (the “Seller Loan Documents Termination”);
     WHEREAS, the parties hereto wish to amend and restate the Original Credit
Agreement in its entirety to effect the amendments described therein, to reflect
the consummation of the Additional Borrower Assignment, to increase the
Revolving Credit Commitments to $400.0 million and to create a Class of Term B-1
Loans (as defined below) having identical terms with, having the same rights and
obligations under the Loan Documents as and in the same aggregate principal
amount as, the Term B Loans (as defined in the Original Credit Agreement),
except as such terms are amended in the Second Amended and Restated Credit
Agreement (including, without limitation, to reduce the Applicable Rate for the
Term B-1 Loans and extend the final maturity to September 30, 2013) (as defined
below);
     WHEREAS, each Term B Lender (as defined in the Original Credit Agreement)
who executes and delivers this Agreement shall be deemed, upon effectiveness of
this Agreement, to have exchanged its Term B Commitment (as defined in the
Original Credit Agreement) and Term B Loans (which Term B Commitment and Term B
Loans shall thereafter be deemed terminated) for a Term B-1 Commitment (as
defined below) and Term B-1 Loans under the Second Amended and Restated Credit
Agreement in the same aggregate principal amount as such Lender’s Term B Loans,
and such Lender shall thereafter become a Term B-1 Lender under the Second
Amended and Restated Credit Agreement (such exchange of Term B Commitments and
Term B Loans for Term B-1 Commitments and Term B-1 Loans, the “Exchange”);
     WHEREAS, each Person who executes and delivers this Agreement as an
Additional Term B-1 Lender will make Term B-1 Loans under the Second Amended and
Restated Credit Agreement on the effective date of this Agreement to the
Borrower, the proceeds of which will be used by the Borrower to repay in full
the outstanding principal amount of Term B Loans of Non-Consenting Term B
Lenders (as defined below);
     WHEREAS, the Borrower shall pay to each Term B Lender all accrued and
unpaid interest on its Term B Loans to, but not including, the date of
effectiveness of this Agreement on such date of effectiveness;
     WHEREAS, Borrower has requested that each Person who executes and delivers
this Agreement as an Additional Revolving Lender will provide Additional
Revolving Credit Commitments such that the aggregate Revolving Credit
Commitments equal $400,000,000 on the Amendment Effective Date;
     WHEREAS, the parties hereto intend that (a) the Original Obligations that
remain unpaid and outstanding as of the Amendment Effective Date shall continue
to exist under this Agreement on the terms set forth therein, (b) the loans
under the Original Credit Agreement outstanding as of the date hereof shall be
Loans under and as defined in the Second Amended and Restated Credit Agreement
on the terms set forth therein, (c) any letters of credit outstanding under the
Original Credit Agreement as of the date hereof shall be Letters of Credit under
and as defined in the Second Amended and Restated Credit Agreement, (d) any
Revolving Credit Commitments effective under the Original Credit Agreement
shall, together with the Additional Revolving Credit Commitments, be Revolving
Credit Commitments under and as defined in the Second Amended and Restated
Credit Agreement and (e) the Original Collateral and the Loan Documents shall
continue to secure, guarantee, support and otherwise benefit the Original
Obligations as well as the other Obligations of the Borrower and the other Loan
Parties under the Second Amended and Restated Credit Agreement (including,
without limitation, Obligations in respect of the Term B-1 Loans) and the other
Loan Documents;

-2-



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration (the receipt and sufficiency of which is hereby
acknowledged), the parties hereto hereby agree as follows:
          SECTION 1. (a) Certain Definitions. The following terms when used in
this Agreement shall have the following meanings (such meanings to be equally
applicable to the singular and plural form thereof):
          “Additional Revolving Credit Commitment” means, with respect to an
Additional Revolving Lender, the commitment of such Additional Revolving Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans under the Second Amended and Restated Credit Agreement, in an
amount set forth on Schedule I to this Agreement or otherwise indicated in
writing to the Administrative Agent. The aggregate amount of the Additional
Revolving Credit Commitments shall equal $225,000,000.
          “Additional Revolving Lender” means a Person with an Additional
Revolving Credit Commitment on the Amendment Effective Date.
          “Additional Term B-1 Commitment” means, with respect to an Additional
Term B-1 Lender, the commitment of such Additional Term B-1 Lender to make Term
B-1 Loans on the Amendment Effective Date, in an amount set forth on Schedule I
to this Agreement or otherwise indicated in writing to the Administrative Agent.
The aggregate amount of the Additional Term B-1 Commitments shall equal the
outstanding principal amount of Term B Loans of Non-Consenting Term B Lenders.
          “Additional Term B-1 Lender” means a Person with an Additional Term
B-1 Commitment to make Term B-1 Loans to the Borrower on the Amendment Effective
Date.
          “Agreement” is defined in the preamble.
          “Amendment Effective Date” is defined in Section 4 hereof.
          “Borrower” is defined in the preamble.
          “IPO” means the underwritten public offering by Parent Guarantor of
its common stock closing on the Amendment Effective Date pursuant to a
registration statement filed with the SEC in accordance with the Securities Act
of 1933, as amended.
          “Lenders” is defined in the preamble.
          “Loan Documents” is defined in the recitals hereto.
          “Non-Consenting Term B Lender” means each Term B Lender that has not
executed and delivered a counterpart of this Agreement on or prior to the
Amendment Effective Date for an amount of Term B-1 Loans at least equal to its
Term B Loans immediately prior to the Amendment Effective Date.
          “Original Collateral” is defined in the recitals hereto.
          “Original Credit Agreement” is defined in the recitals hereto.
          “Original Lenders” is defined in the recitals hereto.

-3-



--------------------------------------------------------------------------------



 



          “Parent Guarantor” is defined in the preamble.
          “Second Amended and Restated Credit Agreement” is defined in Section 3
hereof.
          “Term B-1 Commitment” means, with respect to a Term B Lender, the
agreement of such Term B Lender to exchange its Term B Loans for an equal
aggregate principal amount of Term B-1 Loans on the Amendment Effective Date
under the Second Amended and Restated Credit Agreement, as evidenced by such
Term B Lender executing and delivering this Agreement.
          “Term B-1 Lender” means, collectively, (i) each Term B Lender that
executes and delivers this Agreement on or prior to the Amendment Effective Date
and (ii) each Additional Term B-1 Lender.
          “Term B-1 Loan” means a Loan made pursuant to Section 2.1(a)(i) under
the Second Amended and Restated Credit Agreement on the Amendment Effective
Date.
          (b) Other Definitions. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in the Second Amended
and Restated Credit Agreement shall have such meanings when used in this
Agreement.
          SECTION 2. Exchange of Term B Loans; Additional Revolving Credit
Commitments
          (a) Subject to and upon the terms and conditions herein and of the
Second Amended and Restated Credit Agreement, each Term B Lender with a Term B-1
Commitment severally agrees to exchange its Term B Loans (after giving effect to
any repayments of such Term B Lender’s Term B Loans made pursuant to Section
4(a) hereof) for a like outstanding principal amount of Term B-1 Loans on the
Amendment Effective Date, which exchange shall be deemed to be the making of a
Term B-1 Loan by such Lender for such amount.
          (b) Subject to and upon the terms and conditions herein and of the
Second Amended and Restated Credit Agreement, each Additional Term B-1 Lender
severally agrees to make Term B-1 Loans to the Borrower on the Amendment
Effective Date in a principal amount equal to its Additional Term B-1
Commitment. The Borrower shall prepay on the Amendment Effective Date all Term B
Loans of Non-Consenting Term B Lenders with the gross proceeds of such Term B-1
Loans.
          (c) The Borrower shall pay all accrued and unpaid interest on the Term
B Loans to the Term B Lenders to, but not including, the date of repayment
thereof, such payment to be made on such date of repayment and any breakage loss
or expense under Section 2.17 of the Original Credit Agreement. The Amendment
Effective Date shall be deemed the first day of a new Interest Period under the
Second Amended and Restated Credit Agreement with respect to the Term B-1 Loans
made on the Amendment Effective Date.
          (d) For avoidance of doubt, holders of the Term B-1 Loans shall be
entitled to the same guarantees and security interests pursuant to the Loan
Documents from and after the Amendment Effective Date as the benefits to which
the holders of Term B Loans had been entitled immediately prior to the Amendment
Effective Date.
          (e) Subject to and upon the terms and conditions herein and in the
Second Amended and Restated Credit Agreement, each Additional Revolving Lender
shall become a Revolving Lender under the Second Amended and Restated Credit
Agreement and shall have a Revolving Credit Commitment under the Second Amended
and Restated Credit Agreement in the amount of its Additional Revolving

-4-



--------------------------------------------------------------------------------



 



Credit Commitment. The Additional Revolving Credit Commitments and Revolving
Loans thereunder established pursuant to this paragraph shall constitute
Revolving Loans and Revolving Credit Commitments under, and shall be entitled to
all the benefits afforded by, the Second Amended and Restated Credit Agreement
and the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantees and security interests created by the
Security Documents.
          (f) On the Amendment Effective Date, Borrower shall repay all
outstanding Revolving Loans out of the proceeds of a new borrowing of Revolving
Loans under the Second Amended and Restated Credit Agreement and each of the
Revolving Lenders having a Revolving Credit Commitment prior to the Amendment
Effective Date (the “Pre-Amendment Revolving Lenders”) shall assign to each
Additional Revolving Lender, and each Additional Revolving Lender shall purchase
from each Pre-Amendment Revolving Lender, at the principal amount thereof, such
participation interests in LC Exposure and Swingline Loans outstanding on the
Amendment Effective Date as shall be necessary in order that, after giving
effect to all such repayments and reborrowings and assignments and purchases,
such Revolving Loans and participation interests in LC Exposure and Swingline
Loans will be held by Pre-Amendment Revolving Lenders and Additional Revolving
Lenders ratably in accordance with their Revolving Credit Commitments after
giving effect to the Additional Revolving Credit Commitments.
          SECTION 3. Consent
          Each of the parties to this Agreement hereby consents to the WLLC
Preferred Stock Issuance in connection with the NSULC Loan Repayment, and for
the avoidance of doubt, agrees that after the consummation of the Additional
Borrower Assignment in accordance with Section 10.19 of the Original Credit
Agreement, the Additional Borrower (as defined in the Original Credit Agreement)
and each Additional Borrower Subsidiary (as defined in the Original Credit
Agreement) shall be entitled to amend, modify or otherwise change any
Organizational Document of any Additional Borrower Party (as defined in the
Original Credit Agreement) or the WLLC Loans (as defined in the Original Credit
Agreement) and shall be released from all obligations and liabilities under the
Loan Documents (as defined in the Original Credit Agreement), and hereby
authorizes the Collateral Agent to release the Liens under the Onex Pledge
Agreement (as defined in the Original Credit Agreement) and the Canadian Pledge
Agreement (as defined in the Original Credit Agreement) and to take any further
actions necessary to evidence the release of such Liens, obligations and
liabilities in connection with the Additional Borrower Assignment.
          SECTION 4. Amendment and Restatement of Original Credit Agreement
          On the Amendment Effective Date, the Original Credit Agreement shall
be, and is hereby, amended and restated in its entirety as set forth in Annex I
hereto (as set forth in such Annex I, the “Second Amended and Restated Credit
Agreement”), and as so amended and restated is hereby ratified, approved and
confirmed in each and every respect by all parties hereto. The rights and
obligations of the parties to the Original Credit Agreement with respect to the
period prior to the Amendment Effective Date shall not be affected by such
amendment and restatement.
          SECTION 5. Conditions Precedent to the Effectiveness of this Amendment
          This Agreement shall become effective as of the date first written
above upon (the “Amendment Effective Date”), and the obligations of the Lenders
under the Second Amended and Restated Credit Agreement shall be subject to
satisfaction of each of the conditions precedent set forth in this Section 5
hereof; provided that the consent set forth in Section 3 hereof shall become
effective immediately prior to the effectiveness of this Agreement for purposes
of the Second Amended and Restated Credit Agreement and the occurrence of the
Exchange.

-5-



--------------------------------------------------------------------------------



 



     (a) Consummation of IPO; Seller Loan Documents Termination; Additional
Borrower Assignment. The IPO shall have been consummated or shall be consummated
simultaneously with the effectiveness of this Agreement pursuant to a
registration statement that yields net proceeds to Parent Guarantor of at least
$100.0 million, of which at least $100.0 million shall have been contributed to
the Borrower and shall be applied to repay the Term B Loans immediately prior to
the effectiveness of this Agreement, and in connection therewith the Seller Loan
Documents shall be repaid and terminated and the Administrative Agent shall have
received a payoff letter in connection therewith evidencing such repayment,
termination and release of all liens thereunder. The Additional Borrower
Assignment shall have been consummated in accordance with the Assignment
Agreement.
     (b) Executed Counterparts. The Administrative Agent shall have received
this Agreement, duly executed by (A) (i) the Required Lenders (as defined in the
Original Credit Agreement), (ii) each Term B Lender with a Term B-1 Commitment
and each Additional Term B-1 Lender, and (iii) each Additional Revolving Lender
with an Additional Revolving Credit Commitment, and (B) each of the other
parties hereto.
     (c) Interest. The Borrower shall have paid, simultaneously with the making
of Term B-1 Loans, to all Term B Lenders all accrued and unpaid interest on the
Term B Loans, in each case to, but not including, the Amendment Effective Date.
The Borrower shall have paid to all Revolving Lenders all accrued and unpaid
interest on the outstanding Revolving Loans on the Amendment Effective Date, in
each case to, but not including, the Amendment Effective Date.
     (d) Restatement Closing Certificate. The Administrative Agent shall have
received from each Borrower a Restatement Closing Certificate, dated the
Amendment Effective Date and signed on behalf of such Borrower by a Financial
Officer of the Borrower.
     (e) Corporate and Other Proceedings. The Administrative Agent shall have
received a certificate of the secretary or assistant secretary of each Loan
Party dated the Amendment Effective Date, certifying (i) that attached thereto
is a true and complete copy of each Organizational Document of such Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its organization, (ii) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of such Loan
Party authorizing the execution, delivery and performance of the Second Amended
and Restated Credit Agreement and this Agreement and, in the case of each
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect and (iii) as to
the incumbency and specimen signature of each officer executing any Loan
Documents or any other document delivered in connection herewith on behalf of
such Loan Party (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate in this clause (e));
     (f) PATRIOT Act. The Lenders shall have received, sufficiently in advance
of the Amendment Effective Date, all documentation and other information
requested by the Administrative Agent and required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the USA PATRIOT Act (Title
III of Pub. L. 107 56 (signed into law October 26, 2001)), including without
limitation the information described in Section 10.18.
     (g) No Default or Event of Default. After giving effect to this Agreement,
no Default or Event of Default shall have occurred and be continuing, either on
the date hereof under the Original Credit Agreement or on the Amendment
Effective Date under the Second Amended and Restated Credit Agreement.

-6-



--------------------------------------------------------------------------------



 



     (h) Opinions of Counsel. The Administrative Agent shall have received (i) a
legal opinion, in form and substance reasonably satisfactory to the
Administrative Agent, from Kaye Scholer LLP, counsel to the Borrower, and
(ii) such other opinions of counsel to the Borrower as may be reasonably
requested by the Administrative Agent or its counsel (it being understood such
legal opinions shall include, without limitation, the opinions contemplated by
Section 10.19 of the Original Credit Agreement).
     (i) Borrowing Request. The Borrower shall have provided the Administrative
Agent with a Notice of Borrowing three Business Days prior to the Amendment
Effective Date with respect to the borrowing of Term B-1 Loans on the Amendment
Effective Date.
     (j) Promissory Notes. Each Term B-1 Lender and Additional Revolving Lender
shall have received, if requested at least two (2) Business Days prior to the
Amendment Effective Date, one or more promissory notes payable to the order of
such Lender duly executed by the Borrower in substantially the form of
Exhibit G-1 to the Second Amended and Restated Credit Agreement and Exhibit G-2
to the Original Credit Agreement, respectively, evidencing its Term B-1 Loans
and Revolving Loans.
     (k) Representations and Warranties. On the Amendment Effective Date, the
representations and warranties made by the Borrower in Section 5 hereof, as they
relate to the Loan Parties at such time, shall be true and correct in all
material respects.
     (l) Second Amended and Restated Credit Agreement. All other conditions
precedent set forth in Article IV of the Second Amended and Restated Credit
Agreement shall be satisfied.
     (m) Collateral. The Collateral Agent shall have received:
          (i) with respect to each Mortgage encumbering Mortgaged Property, an
amendment thereof (each a “Mortgage Amendment”) duly executed and acknowledged
by the applicable Loan Party, and in form for recording in the recording office
where each such Mortgage was recorded, together with such certificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording or filing thereof under applicable law, in each case in form and
substance reasonably satisfactory to the Collateral Agent;
          (ii) with respect to each Mortgage Amendment, a copy of the existing
mortgage title insurance policy and an endorsement with respect thereto
(collectively, the “Mortgage Policy”) relating to the Mortgage encumbering such
Mortgaged Property assuring the Collateral Agent that the Mortgage, as amended
by the Mortgage Amendment, is a valid and enforceable first priority lien on
such Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties free and clear of all defects and encumbrances and liens except
as expressly permitted by Section 6.02 of the Original Credit Agreement or by
the Collateral Agent, and such Mortgage Policy shall otherwise be in form and
substance reasonably satisfactory to the Collateral Agent;
          (iii) with respect to each Mortgage Amendment, opinions of local
counsel to the Loan Parties, which opinions (x) shall be addressed to each Agent
and each of the Lenders and be dated the Amendment Effective Date, (y) shall
cover the enforceability of the respective Mortgage as amended by the Mortgage
Amendment and such other matters incident to the transactions contemplated
herein as the Agents

-7-



--------------------------------------------------------------------------------



 



may reasonably request and (z) shall be in form and substance reasonably
satisfactory to the Agents.
          (n) Perfection Certificate. The Administrative Agent shall have
received from the Borrower an executed Perfection Certificate, dated the
Amendment Effective Date, which shall either reconfirm or update the Perfection
Certificate delivered on the Original Closing Date.
          (o) Seller Loan Documents. Substantially concurrently therewith the
Seller Loan Documents (as defined in the Original Credit Agreement) shall have
been terminated and all liens and other security interests granted or created
thereunder in favor of the Seller shall have been released and terminated and
all of Seller’s rights thereunder (including under the Subordination and
Intercreditor Agreement (as defined in the Original Credit Agreement)) shall
cease and the Collateral Agent shall have received reasonably satisfactory
evidence of the same.
          (p) Pledge and Control Agreement. The Administrative Agent shall have
received from Onex a Pledge and Control Agreement in form and substance
reasonably satisfactory to the Administrative Agent, dated the Amendment
Effective Date, pursuant to Section 10.19 of the Original Credit Agreement.
     SECTION 6. Representations and Warranties
          On and as of the Amendment Effective Date, after giving effect to this
Agreement, the Borrower hereby represents and warrants to the Administrative
Agent and each Lender as follows:
          (a) this Agreement has been duly authorized, executed and delivered by
the Borrower and each Guarantor and constitutes the legal, valid and binding
obligations of the Borrower and each Guarantor enforceable against the Borrower
and each Guarantor in accordance with its terms and the Second Amended and
Restated Credit Agreement and constitutes the legal, valid and binding
obligation of the Borrower and each Guarantor enforceable against the Borrower
and each Guarantor in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally;
          (b) each of the representations and warranties contained in
Article III of the Second Amended and Restated Credit Agreement and in each
other Loan Document is true and correct in all material respects (except that
any representation or warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) with the
same effect as if then made (unless expressly stated to relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that any representation or warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) as of such earlier date); and
          (c) no Default or Event of Default has occurred and is continuing.
     SECTION 7. No Other Amendments; References to the Credit Agreement
          Other than as specifically provided herein or in the Second Amended
and Restated Credit Agreement, this Agreement shall not operate as a waiver or
amendment of any right, power or privilege of the Lenders under (and as defined
in) the Original Credit Agreement or any other Loan Document (as such term is
defined in the Original Credit Agreement) or of any other term or condition of
the Original Credit Agreement or any other Loan Document (as such term is
defined in the Original Credit Agreement) nor shall the entering into of this
Agreement preclude the Lenders from refusing to enter into

-8-



--------------------------------------------------------------------------------



 



any further waivers or amendments with respect to the Second Amended and
Restated Credit Agreement. All references to the Original Credit Agreement in
any document, instrument, agreement, or writing that is a Loan Document shall
from and after the Amendment Effective Date be deemed to refer to the Second
Amended and Restated Credit Agreement, and, as used in the Second Amended and
Restated Credit Agreement, the terms “Agreement,” “herein,” “hereafter,”
“hereunder,” “hereto” and words of similar import shall mean, from and after the
Amendment Effective Date, the Second Amended and Restated Credit Agreement.
     SECTION 8. Headings
          The various headings of this Agreement are inserted for convenience
only and shall not affect the meaning or interpretation of this Agreement or any
provisions hereof.
     SECTION 9. Execution in Counterparts
          This Agreement may be executed by the parties hereto in several
counterparts (including by facsimile), each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
     SECTION 10. Expenses
          The Borrower agree to pay promptly (and in any event on the Amendment
Effective Date) after presentation of an invoice therefor all reasonable
out-of-pocket expenses of the Agents (including the reasonable fees and
out-of-pocket expenses of one counsel to the Agents (and of local counsel, if
any, who may be retained by such counsel)) in connection with the preparation,
negotiation, execution and delivery of this Agreement, the Second Amended and
Restated Credit Agreement, each other Loan Document and the documents and
transactions contemplated hereby, including the reasonable fees and
disbursements of Cahill Gordon & Reindel llp, counsel for the Administrative
Agent.
     SECTION 11. Cross-References
          References in this Agreement to any Section are, unless otherwise
specified or otherwise required by the context, to such Section of this
Agreement.
     SECTION 12. Cooperation; Other Documents
          At all times following the execution of this Agreement, the parties
hereto shall execute and deliver to the Lenders and the Agents, or shall cause
to be executed and delivered to the Lenders and the Agents, and shall do or
cause to be done all such other acts and things as the Lenders and the Agents
may reasonably deem to be necessary or desirable to assure the Lenders and the
Agents of the benefit of this Agreement (including the Second Amended and
Restated Credit Agreement), the other Loan Documents and each other document
relating to this Agreement.
     SECTION 13. Governing Law
          THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

-9-



--------------------------------------------------------------------------------



 



     SECTION 14. Affirmations
          (a) Each Loan Party signatory hereto hereby (i) expressly acknowledges
the terms of the Second Amended and Restated Credit Agreement, (ii) ratifies and
affirms its obligations under the Loan Documents (including guarantees and
security agreements) executed by the undersigned and (iii) acknowledges, renews
and extends its continued liability under all such Loan Documents and agrees
such Loan Documents remain in full force and effect.
          (b) Each Loan Party signatory hereto hereby reaffirms, as of the
Amendment Effective Date, (i) the covenants and agreements contained in each
Loan Document to which it is a party, including, in each case, such covenants
and agreements as in effect immediately after giving effect to this Agreement
and the transactions contemplated thereby, and (ii) its guarantee of payment of
the Obligations (including, without limitation, the Term B-1 Loans and all
Obligations related to the Additional Revolving Credit Commitments) pursuant to
the Guarantee and the Lien on the Collateral Securing payment of the Obligations
(including, without limitation, the Term B-1 Loans and all Obligations relating
to the Additional Revolving Credit Commitments) pursuant to the Security
Documents.
          (c) Each Loan Party signatory hereto hereby certifies that, as of the
date hereof (both before and after giving effect to the occurrence of the
Amendment Effective Date and the effectiveness of the Credit Agreement), the
representations and warranties made by it contained in the Loan Documents to
which it is a party are true and correct in all material respects (except that
any representation or warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) with the
same effect as if then made (unless expressly stated to relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that any representation or warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) as of such earlier date).
          (d) Each Loan Party signatory hereto further confirms that each Loan
Document to which it is a party is and shall continue to be in full force and
effect and the same is hereby ratified and confirmed in all respects, except
that upon the occurrence of the Restatement Effective Date, all references to
such Loan Documents to the “Credit Agreement,” “Loan Documents,” “thereunder,”
“thereof,” or words of similar import shall mean the Credit Agreement and the
other Loan Documents, as the case may be, in each case after giving effect to
the amendments and other modifications provided for in the Second Amended and
Restated Credit Agreement.
          (e) Each Loan Party signatory hereto hereby acknowledges and agrees
that the acceptance by the Administrative Agent, each Lender and each other
Agent of this document shall not be construed in any manner to establish any
course of dealing on any Agent’s or Lender’s part, including the providing of
any notice or the requesting of any acknowledgment not otherwise expressly
provided for in any Loan Document with respect to any future amendment, waiver,
supplement or other modification to any Loan Document or any arrangement
contemplated by any Loan Document.
          (f) Each Loan Party signatory hereto hereby represents and warrants
that, immediately after giving effect to the Second Amended and Restated Credit
Agreement, each Loan Document, in each case as modified by the Second Amended
and Restated Credit Agreement (where applicable), to which it is a party
continues to be a legal, valid and binding obligation of the undersigned,
enforceable against such party in accordance with its terms (except, in any
case, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by principles of equity).
[SIGNATURE PAGES FOLLOW]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Agreement to be duly executed and delivered as of the date first above
written.

                  SPIRIT AEROSYSTEMS, INC. (f/k/a MID-WESTERN
     AIRCRAFT SYSTEMS, INC.),
     as Borrower
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                SPIRIT AEROSYSTEMS HOLDINGS, INC. (f/k/a
     MID-WESTERN AIRCRAFT SYSTEMS HOLDINGS, INC.),
     as Parent Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                ONEX WIND FINANCE LP,
     as Additional Borrower    
 
           
 
  By:   1648701 Ontario Inc., its General Partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                SPIRIT AEROSYSTEMS INTERNATIONAL HOLDINGS, INC.,
     as Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                SPIRIT AEROSYSTEMS FINANCE, INC.,
     as Guarantor    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Signature Page to Amendment Agreement

 



--------------------------------------------------------------------------------



 



                  3101447 NOVA SCOTIA COMPANY,
     as Guarantor    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                ONEX WIND FINANCE LLC,
     as Guarantor    
 
  By:        
 
     
 
Name:    
 
      Title:    

Signature Page to Amendment Agreement

 



--------------------------------------------------------------------------------



 



            CITICORP NORTH AMERICA, INC.,
     as Administrative Agent
      By:           Name:           Title:        

Signature Page to Amendment Agreement



 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA,
     as Co-Arranger, Co-Syndication Agent and Issuing
     Bank
      By:           Name:           Title:        

Signature Page to Amendment Agreement



 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA,
     as Co-Arranger, Co-Syndication Agent and Issuing
     Bank
      By:           Name:           Title:        

Signature Page to Amendment Agreement



 



--------------------------------------------------------------------------------



 



            EXPORT DEVELOPMENT CANADA,
     as Co-Documentation Agent
      By:           Name:           Title:        

Signature Page to Amendment Agreement



 



--------------------------------------------------------------------------------



 



            CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC,
     as Co-Documentation Agent
      By:           Name:           Title:        

Signature Page to Amendment Agreement

 



--------------------------------------------------------------------------------



 



         
 
 
,
 
as an Original Lender consenting hereto    

                  By:           Name:           Title:        

Signature Page to Amendment Agreement

 



--------------------------------------------------------------------------------



 



         
 
 
,
 
as an Additional Term B-1 Lender    

                  By:           Name:           Title:        

Signature Page to Amendment Agreement

 



--------------------------------------------------------------------------------



 



         
 
 
,
 
as an Additional Revolving Lender    

                  By:           Name:           Title:        

Signature Page to Amendment Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Additional Term B-1 Commitments and
Additional Revolving Credit Commitments
Signature Page to Amendment Agreement

 



--------------------------------------------------------------------------------



 



ANNEX I to
Agreement
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 